Case 2:20-cv-00215-JRG-RSP Document 26 Filed 02/11/21 Page 1 of 2 PageID #: 176




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    CHRISTINE COOPER,                             §
                                                  §
                     Plaintiff,                   §
                                                  §
    v.                                            §    Case No. 2:20-cv-00215-JRG-RSP
                                                  §
    21ST MORTGAGE CORPORATION,                    §
    UPTON, MICKITS & HEYMANN LLP,                 §
    K. CLIFFORD LITTLEFIELD, and                  §
    RODNEY S. SCOTT,                              §
                                                  §
                    Defendants.                   §

                                               ORDER

         Before the Court are the following:

              •   Motion to Dismiss by Defendant 21st Mortgage Corporation ("21st
                  Mortgage") (Dkt. No. 7);
              •   Defendants’ Upton, Mickits & Heymann LLP and K. Clifford
                  Littlefield (collectively, the “Law Firm Defendants”) 12(b) Motion
                  to Dismiss (Dkt. No. 12);
              •   Defendant Rodney S. Scott’s (“Mr. Scott”) Motion to Dismiss
                  Under Rule 12(b), Federal Rules of Civil Procedure (Dkt. No. 20).

         Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 23),

 recommending grant of       each   Defendants’ Motions to Dismiss. Plaintiff has now filed

 Objections. (Dkt. No. 25.) After conducting a de novo review of the briefing on each Motion to

 Dismiss, the Report and Recommendation, and the briefing on Defendant’s Objections, the Court

 agrees with the reasoning provided within the Report and Recommendation and concludes that

 the Objections fail to show that the Report and Recommendation was erroneous. Accordingly,

 the Court ADOPTS the Magistrate Judge’s Report and Recommendation, and 21st Mortgage’s

 Motion to Dismiss (Dkt. No. 7), the Law Firm Defendants’12(b) Motion to Dismiss (Dkt.
Case .2:20-cv-00215-JRG-RSP Document 26 Filed 02/11/21 Page 2 of 2 PageID #: 177




 No. 12), and Mr. Scott’s Motion to Dismiss Under Rule 12(b) (Dkt. No. 20) are GRANTED.

 This case is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

        All pending relief not explicitly granted herein is DENIED AS MOOT. The Clerk of the

 Court is directed to CLOSE the above-captioned case.


       So ORDERED and SIGNED this 11th day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                              2
